Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 1 of 34 PageID 117




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   ERNEST VEREEN, JR.,


   v.                                      Case No. 8:15-cr-474-VMC-JSS
                                                    8:21-cv-511-VMC-JSS

   UNITED STATES OF AMERICA.

   ___________________________/

                                        ORDER

         This matter comes before the Court upon consideration of

   Ernest Vereen, Jr.’s pro se 28 U.S.C. § 2255 Motion to Vacate,

   Set Aside, or Correct Sentence (Civ. Doc. # 1; Crim. Doc. #

   175), filed on March 1, 2021. The United States of America

   responded on April 8, 2021. (Civ. Doc. # 6). Mr. Vereen

   replied on May 4, 2021. (Civ. Doc. # 8). For the reasons set

   forth below, the Motion is denied.

   I.    Background

         On November 19, 2015, a federal grand jury indicted Mr.

   Vereen   with     one    count   of    knowingly   possessing,     in   and

   affecting interstate commerce, a firearm, while having been

   previously convicted of a crime punishable by imprisonment

   for a term exceeding one year, in violation of 18 U.S.C. §§

   922(g)(1) and 924(e). (Crim. Doc. # 1 at 1-2). The firearm in

   question    was   a     “Smith   &    Wesson,   model   M&P   Shield,   9mm


                                          1
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 2 of 34 PageID 118




   caliber.” (Id.; Crim. Doc. # 137 at 3). The indictment listed

   the six following previous convictions: (1) child abuse, (2)

   purchase of cannabis, (3) aggravated battery, great bodily

   harm and deadly weapon, (4) aggravated battery, great bodily

   harm, (5) battery domestic violence, second or subsequent

   offense, and (6) false imprisonment. (Id.). Following the

   indictment, the case was assigned to the Honorable Richard A.

   Lazzara, United States District Judge. (Crim. Doc. # 10).

         The facts of the case are as follows: On September 19,

   2015, Samuel South, a United States Postal Service employee,

   was delivering mail at Mr. Vereen’s apartment complex. (Doc.

   # 156 at 122:13-16, 127:15-21, 132:21-23). When Mr. South

   opened Mr. Vereen’s locked mailbox, he discovered a firearm

   pointing   toward   him.   (Id.   at   122:17-20,   132:4-5;   133:9-

   134:1). Mr. South photographed the firearm and contacted law

   enforcement. (Id. at 122:22-23, 134:4-5, 136:16-25, 141:2-

   3). When law enforcement arrived, Mr. South provided them

   with the key to the mailbox, and a number of officers began

   surveilling the complex such that they could see both Mr.

   Vereen’s apartment and the mailbox. (Id. at 122:24-123:4,

   137:4-6, 141:5-142:10). Thereafter, Mr. Vereen exited his

   apartment, walked to the locked mailbox, unlocked it, took

   the firearm, and placed it in his back pants pocket. (Id. at


                                     2
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 3 of 34 PageID 119




   123:8-11, 143:19-145:9, 174:1-175:19). At that point, the

   officers identified themselves and commanded Mr. Vereen to

   put his hands in the air. (Id. at 147:5-8). Before doing so,

   however, Mr. Vereen “kind of hesitated and looked directly at

   [the officers].” (Id. at 147:17-21). Mr. Vereen then briefly

   reached toward his back pocket, where the firearm was located.

   (Id. at 152:12-19). Thereafter, the officers arrested Mr.

   Vereen and recovered the firearm. (Id. at 146:19-148:2).

         Following Mr. Vereen’s arrest, law enforcement searched

   his one-bedroom apartment with the consent of his girlfriend,

   with whom he shared the apartment. (Crim. Doc. # 160 at 21:13-

   16; 33:16-21, 37:11-19; Crim. Doc. # 137 at ¶ 9). In the

   bedroom closet, officers recovered a “black shotgun with a

   pistol grip” and a box of “9 millimeter ammunition,” which

   matched the firearm obtained from Vereen’s pocket. (Crim.

   Doc. # 160 at 38:3-12).

         On January 26, 2016, the Court appointed the Office of

   the Federal Defender to represent Mr. Vereen, and the case

   was assigned to Assistant Federal Defender Adam J. Nate.

   (Crim. Doc. ## 8; 12). Mr. Nate filed a notice of potential

   conflict of interest, and the Court granted his motion to

   withdraw on March 4, 2016. (Crim. Doc. ## 26; 33). That same

   day, Mr. Vereen was appointed a second attorney, Michael Paul


                                     3
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 4 of 34 PageID 120




   Beltran. (Crim. Doc. # 36). On April 25, 2016, Mr. Vereen

   filed a pro se petition for writ of habeas corpus, arguing

   that he should be released from custody on a number of bases,

   including in pertinent part: “I petitioner, Ernest Vereen

   ha[ve] been asking my conflict lawyer to present a motion to

   dismiss, a motion to suppress, and a motion to acquit[t]al.

   All I keep getting is knowledge that is contrary to law from

   the conflict lawyer.” (Crim. Doc. # 48 at 3). Shortly after,

   Mr. Beltran filed an ex parte motion to withdraw, which the

   Court granted on May 12, 2016. (Crim. Doc. ## 50; 56).

           The Court then appointed Mr. Vereen’s third attorney,

   Frank    Louderback.    (Crim.    Doc.   #   57).    Approximately   four

   months later, on September 12, 2016, Mr. Louderback moved to

   withdraw from the case, which the Court granted. (Crim. Doc.

   ## 92; 93). The Court then appointed Mr. Vereen’s fourth

   attorney, Mark J. O’Brien. (Crim. Doc. # 94). The case was

   then scheduled to proceed to trial before Judge Lazzara on

   October 31, 2016. (Crim. Doc. # 98). However, upon Judge

   Lazzara’s request, the trial proceeded before the undersigned

   in his stead. (Crim. Doc. # 100; Crim. Doc. # 161:13-15).

           At trial, the parties stipulated to Mr. Vereen’s status

   as a convicted felon, to the gun at issue being a firearm as

   defined    by   18   U.S.C.   §   921(a)(3),   and    that   the   firearm


                                        4
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 5 of 34 PageID 121




   “traveled in and affected interstate commerce on or before

   September 19, 2015.” (Crim. Doc. # 156 at 125:18-126:9, 157:5-

   158:4; Crim. Doc. # 160 at 13:4-11). In his defense, Mr.

   Vereen testified that he took the firearm from the mailbox

   because he intended to “report it to the police.” (Doc. # 160

   at 9:22-16). Following a two-day trial and about two hours of

   deliberation, the jury returned a guilty verdict. (Crim. Doc.

   # 108; Crim. Doc. # 160 at 111:17, 119:9-14, 120:19-122:4).

         Because    of    Mr.   Vereen’s     previous    prior    felony

   convictions – namely, for child abuse and two separate counts

   of aggravated battery – the final pre-sentence investigation

   report (“PSR”) provided for an Armed Career Criminal Act

   (“ACCA”) enhancement. (Doc. # 137 at ¶ 24). With a total

   offense level of 33 and a criminal history category of VI,

   this placed Mr. Vereen’s guideline range of imprisonment

   between 235 and 293 months. (Id. at ¶¶ 28, 42, 92).

         At Mr. Vereen’s January 12, 2017, sentencing before the

   undersigned, Mr. O’Brien moved to withdraw from the case,

   (Crim. Doc. ## 118; 123). Mr. O’Brien explained that Mr.

   Vereen “filed a Florida Bar complaint against [him]” and that

   Mr. Vereen requested that he “file many legal objections that

   [he did] not believe [were] appropriate.” (Crim. Doc. # 132




                                     5
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 6 of 34 PageID 122




   at 3:12-4:9). Regarding Mr. Vereen’s requested objections to

   the PSR, O’Brien noted:

         Mr. Vereen believes that I am wrong and he is
         correct in terms of the legal accuracy of his [PSR].
         I believe that his objections are frivolous, and I
         did not adopt them, although I did file them. . .
         . I believe that he has three qualifying offenses
         that are under the statute. I’ve researched them.
         In the interest of caution, after I received his
         letter, I actually hired a retired probation
         officer who has been around for several decades to
         see if I was wrong. He does not believe that I am
         wrong. So I just don’t have a good faith basis to
         make the objections that he wants me to make[.]

   (Id. at 6:23-7:18). After some discussion, the Court granted

   Mr. O’Brien’s motion to withdraw, and Mr. Vereen’s sentencing

   was continued to a later date. (Crim. Doc. ## 124; 125).

         That   same   day,   Mr.   Vereen   was   appointed   his   fifth

   attorney, Anne F. Borghetti. (Crim. Doc. # 126). The following

   day, the Court vacated its order appointing Ms. Borghetti,

   and Mr. Vereen was appointed his sixth attorney, Christophir

   Kerr. (Crim. Doc. ## 128; 129). At the March 9 and 10, 2017,

   sentencing, Mr. Vereen, through counsel, objected to the ACCA

   enhancement. (Crim. Doc. # 161 at 7:21-12:16, 24:19-27:12;

   Crim. Doc. # 162 at 19:9-11). In the midst of sentencing, Mr.

   Kerr notified the Court: “Mr. Vereen has just informed me

   that because of a difference that we have over a particular

   issue[,] . . . he wishes at this point to represent himself.”



                                      6
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 7 of 34 PageID 123




   (Crim. Doc. # 162 at 4:3-6). After discussing this with both

   parties, the Court denied Mr. Vereen’s request to proceed pro

   se.   (Id.     at   162:4-9). The        government     then introduced     an

   additional predicate felony upon which Mr. Vereen could be

   enhanced as an armed career criminal – a felony battery to

   which he pled guilty. (Crim. Doc. # 161 at                6:2-5; Crim. Doc.

   # 162 at 19:19-21:17). Thereafter, the Court overruled Mr.

   Vereen’s ACCA objection, along with his other objections.

   (Crim. Doc. # 162 at 21:15-17, 35:4-8).

           The Court ultimately sentenced Mr. Vereen to 293 months’

   imprisonment, followed by five years’ supervised release.

   (Crim. Doc. # 149 at 1-3; Crim Doc. # 162 at 38:5-13). On

   March    13,    2017,     Mr.   Vereen       appealed   his   conviction   and

   sentence       to   the   Eleventh   Circuit.       (Crim.    Doc.   #   151).

   Following briefing and oral argument, the Eleventh Circuit

   affirmed. (Crim. Doc. # 168; Crim. Doc. # 169; Civ. Doc. # 6

   at 3). Mr. Vereen then filed a petition for writ of certiorari

   to the United States Supreme Court, which was denied on March

   2, 2020. (Crim. Doc. # 173).

           Now, Mr. Vereen moves for post-conviction relief and has

   filed a memorandum in support. (Civ. Doc. ## 1; 2). The United

   States responded (Civ. Doc. # 6), and Mr. Vereen has replied.

   (Civ. Doc. # 8). Along with his reply, Vereen filed a notice


                                            7
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 8 of 34 PageID 124




   of supplemental authority with the Court. (Civ. Doc. # 9).

   The Motion is ripe for review.

   II.    Discussion

          In his Motion, Mr. Vereen advances four grounds for post-

   conviction relief, all based on ineffective assistance of

   counsel. (Civ. Doc. # 1 at 4-8). The Motion is timely, and

   his claims are cognizable. (Civ. Doc. # 6 at 7-8). Mr. Vereen

   bears the burden of proving he is entitled to relief under

   Section 2255. See Rivers v. United States, 777 F.3d 1306,

   1316 (11th Cir. 2015) (“Rivers bears the burden to prove the

   claims in his [Section] 2255 motion.”).

          A.    Ground One

          First, Mr. Vereen argues that his fourth court-appointed

   attorney, Mr. O’Brien, was ineffective because he “conducted

   no    investigation    whatsoever,       [and]   failed   to    file   any

   motions,” such that he “was constructively denied counsel at

   [the] pretrial stage.” (Civ. Doc. # 1 at 4).

          To   prevail   on   a claim   of   ineffective assistance        of

   counsel,     a   petitioner   must   show   that   (1)    his   counsel’s

   performance was deficient, and (2) the deficient performance

   prejudiced his defense. Strickland v. Washington, 466 U.S.

   668, 687 (1984). To establish deficient performance, Mr.

   Vereen must demonstrate by a preponderance of the evidence


                                        8
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 9 of 34 PageID 125




   “that particular and identified acts or omissions of counsel

   ‘were outside the wide range of professionally competent

   assistance.’” Chandler v. United States, 218 F.3d 1305, 1314

   (11th Cir. 2000) (citations omitted). In other words, Mr.

   Vereen must show that “no competent counsel would have taken

   the action that his       counsel did take.”      Id. at 1315. In

   deciding whether an attorney’s performance was deficient,

   courts are “highly deferential” and “indulge [the] strong

   presumption that counsel’s performance was reasonable and

   that counsel made all significant decisions in the exercise

   of reasonable professional judgment.” Id. at 1314 (internal

   citation   and   quotation   marks    omitted).   Mr.   Vereen   “must

   provide    factual   support    for   his   contentions    regarding

   counsel’s performance. . . . Bare, conclusory allegations of

   ineffective assistance are insufficient[.]” United States v.

   Rowls, Nos. 4:09-cr-16-RV-CAS, 4:12-cv-114-RV-CAS, 2013 WL

   5781575, at *6 (N.D. Fla. Oct. 25, 2013) (citations omitted).

         To satisfy Strickland’s second prong — prejudice — Mr.

   Vereen must show that “there is a reasonable probability that,

   but for counsel’s unprofessional errors, the result of the

   proceeding would have been different.” Strickland, 466 U.S.

   at 694. “A reasonable probability is a probability sufficient

   to undermine confidence in the outcome.” Id. “[I]f a claim


                                     9
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 10 of 34 PageID 126




    fails to satisfy the prejudice component, the court need not

    make a ruling on the performance component.” Ortiz v. United

    States, Nos. 8:16-cv-1533-VMC-JSS, 8:15-cr-409-VMC-JSS, 2017

    WL 6021645, at *2 (M.D. Fla. Jan. 11, 2017).

           In   his    Motion,      Vereen    provides         no    basis    for    the

    conclusory        argument      that     Mr.     O’Brien         “conducted       no

    investigation whatsoever, or failed to file any motions.”

    (Civ. Doc. # 1 at 4); see Wilson v. United States, 962 F.2d

    996,    998   (11th      Cir.     1992)       (per    curiam)       (“Conclusory

    allegations       of   ineffective       assistance        are   insufficient.”

    (citation     omitted)).     Indeed,      from       the   Motion,       the   Court

    cannot ascertain what Mr. Vereen contends Mr. O’Brien should

    have investigated or which motions he should have filed during

    the period of time that he represented Mr. Vereen. And, in

    any case, Mr. O’Brien did move the Court for a judgment of

    acquittal following the close of the government’s case in

    chief. (Crim. Doc. # 156 at 178:2-6; Crim. Doc. # 103); see

    Rosin v. United States, 786 F.3d 873, 879 (11th Cir. 2015)

    (affirming the denial of a Section 2255 motion where the

    petitioner’s allegations were contradicted by the record).

           In his reply, Mr. Vereen argues that “Mr. O’Brien could

    have filed a motion to suppress the shotgun and bullets which

    [were] the items that [were] seized in the condo from a


                                             10
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 11 of 34 PageID 127




    warrantless      search”    and    “a     motion     for     a   pre-trial

    exclusionary hearing for illegally obtained evidence.” (Civ.

    Doc. # 8 at 4). As to these motions, the Court notes that Mr.

    O’Brien did object to the introduction of the shotgun at

    trial, but this objection was overruled. (Crim. Doc. # 160 at

    34:4-12). And, Mr. O’Brien submitted an affidavit explaining

    that, during his pre-trial discussions, Mr. Vereen “did not

    ask [Mr. O’Brien] to file a renewed request to dismiss, nor

    did he ask [him] to file a motion to suppress the search and

    seizure issued in this case, and if he had it would have been

    a frivolous motion, as there were no legal grounds to dismiss

    the indictment.”1 (Civ. Doc. # 7-1 at 5).

            Regarding Mr. O’Brien’s alleged failure to investigate,

    Mr. Vereen explains in his reply that “Mr. O’Brien didn’t

    investigate how the firearm got put in the mailbox or why it

    was left there by officers of the law.” (Civ. Doc. # 8 at 5).

    Mr.   Vereen     also   contends   that    Mr.     O’Brien   should      have

    investigated whether he actually reached for the firearm

    after    being   approached   by   law    enforcement.       (Id.   at    6).

    Additionally, Mr. Vereen argues that Mr. O’Brien should have


    1. Because Mr. O’Brien’s failure to file a motion to suppress
    is the subject of Mr. Vereen’s third ground for post-
    conviction relief, the Court addresses the substance of the
    post-arrest search and seizure of his apartment in Part II.C.


                                       11
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 12 of 34 PageID 128




    investigated    his    arresting      officers    because    they    “didn’t

    follow police procedural protocol when finding a reported

    lost firearm.” (Id. at 8). Finally, Mr. Vereen posits Mr.

    O’Brien should have investigated the apartment lease so that

    Mr. O’Brien could contact the lessee. (Id. at 9).

           However, the Court does not find any prejudice resulting

    from   Mr.   O’Brien’s      alleged   failure     to   investigate        these

    issues. Regardless of how the firearm arrived in Mr. Vereen’s

    mailbox, he admitted at trial that he knowingly possessed it.

    (Crim. Doc. # 160 at 14:5-11); see also Snyder v. United

    States, Nos. 3:03-cr-223-HWM-TEM, 3:06-cv-943-HWM-TEM, 2007

    WL 595249, at *1 (M.D. Fla. Feb. 21, 2007) (“[T]he Petitioner

    cannot show the prejudice required to establish ineffective

    assistance of counsel when his assertions post-sentencing

    contradict his previous sworn statements to the Court.”),

    aff’d, 148 F. App’x 888 (11th Cir. 2005) (per curiam). And,

    Mr. Vereen provides no factual basis for the proposition that

    that the firearm was placed in his mailbox by law enforcement

    or by some other nefarious character. (Civ. Doc. ## 1; 8).

           The Court is also not convinced that testimony about

    Vereen reaching for his firearm after being approached by law

    enforcement    or     the   particular      protocol    followed     by     law

    enforcement    impacts      his   case     or   conviction   in     any    way.


                                          12
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 13 of 34 PageID 129




    Further, it is unclear how a name being on the lease would

    have    impacted     the    jury’s    verdict.     And,    regarding

    investigation generally, Mr. O’Brien stated in his affidavit

    that he “spent a significant amount of time researching the

    legal issues that [Mr. Vereen] raised and provided [said]

    information to [him].” (Civ. Doc. # 7-1 at 5).

           Thus, the Motion is denied to the extent Mr. Vereen

    claims Mr. O’Brien did not investigate his case or file any

    motions. See Boschen v. United States, 845 F.2d 921, 922-23

    (11th Cir. 1988) (affirming the denial of a petitioner’s

    Section 2255 motion who argued that defense counsel failed to

    investigate given the overwhelming evidence supporting the

    petitioner’s conviction); see also Davis v. United States,

    Nos. CV 111-198, CR 110-041, 2013 WL 1130590, at *10 (S.D.

    Ga. Jan. 15, 2013) (“Petitioner cannot allege prejudice from

    any supposed failing of counsel where the conduct he asserts

    counsel should have undertaken would have been fruitless.”).

           B.   Ground Two

           Next, Mr. Vereen argues Mr. O’Brien was ineffective

    because “he failed to challenge the defective indictment

    filed in this case. The indictment didn’t charge knowledge as

    to his status as a convicted felon.” (Civ. Doc. # 1 at 5).




                                     13
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 14 of 34 PageID 130




          In 2019, the Supreme Court held in Rehaif v. United

    States, 139 S. Ct. 2191 (2019), “that in a prosecution under

    18 U.S.C. §§ 922(g) and 924(a)(2), the Government must prove

    both that the defendant knew he possessed a firearm and that

    he knew that he belonged to the relevant category of persons

    barred from possessing a firearm.” Id. at 2200. Prior to this

    ruling however – and, pertinently, from the time Mr. Vereen

    was indicted to the time he was sentenced – Eleventh Circuit

    precedent provided that an individual charged under Section

    922(g) need not have known that he was a convicted felon. See

    United States v. Jackson, 120 F.3d 1226, 1229 (11th Cir. 1997)

    (“The Fifth Circuit held that knowledge of a legal obligation

    is not an element of 18 U.S.C. § 922(g). Based on the law, it

    does not appear that the district court erred in giving the

    instruction that it was not necessary that Jackson knew that

    he had been convicted of a felony.” (footnote omitted)).

          Indeed,   counsel   is   not    ineffective   “for   failing   to

    anticipate change in law.” Viers v. Warden, 605 F. App’x 933,

    942 (11th Cir. 2015). And, Mr. Vereen has not demonstrated

    any prejudice, especially given that he stated himself at

    trial that he was aware he was a convicted felon. See (Crim.

    Doc. # 160 at 13:2-11 (“Q. You admit you are a felon, right?

    A. I’m a felon, yes. Q. Multiple prior felony convictions,


                                         14
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 15 of 34 PageID 131




    right? A. I have convicted felonies on my record, yes. Q.

    Multiple? A. Yes, I’ve been convicted of a felony. Q. Okay.

    And so we’re not denying that. That’s not in dispute, correct?

    A. Not in dispute at all.”)). Mr. Vereen had been convicted

    of multiple felonies by the time of his arrest in this case,

    such that it “is especially likely [he knew] he [was] a

    felon.” United States v. Innocent, 977 F.3d 1077, 1082 (11th

    Cir. 2020) (“He was convicted of four felonies on three

    occasions. Most people convicted of a felony know that they

    are felons. . . . And someone who has been convicted of

    felonies repeatedly is especially likely to know he is a

    felon. . . . Had the issue been contested at trial, Innocent’s

    four felony convictions would have provided the government

    powerful evidence that he knew he was a felon.”); (Civ. Doc.

    # 6 at 9; Crim. Doc. # 137 at ¶¶ 29-43 (detailing Mr. Vereen’s

    criminal history)).

          Accordingly, the Motion is denied as to Mr. Vereen’s

    second ground. See Geter v. United States, 534 F. App’x 831,

    836 (11th Cir. 2013) (affirming the denial of a Section 2255

    motion on because “[i]t is well-settled that an attorney’s

    failure to anticipate a change in the law will not support a

    claim of ineffective assistance of [] counsel”).




                                     15
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 16 of 34 PageID 132




          C.      Ground Three

          Next, Mr. Vereen argues Mr. O’Brien was ineffective

    because “he failed to file a motion to dismiss the case based

    on an illegal search and [seizure].” (Civ. Doc. # 1 at 7).

    Again, the Motion itself is conclusory as it neither specifies

    which search or seizure was “illegal” nor the basis for its

    unlawfulness. (Id.). In his reply, Mr. Vereen elaborates:

          [Giselle Santiago] was with me at the time of my
          arrest. Who the police got consent from, to only do
          a walk through. After telling her they would get
          childrens and families involved if she don’t then
          they executed an illegal search and seizure without
          consent of the owner of the lease.

          * * *

          [Anna Gonzales] could have proven to a jury that
          the police did not get a legal search warrant signed
          by her. They never even spoke with Ms. Gonzales.
          That made any items found in the condo [an] illegal
          search and seizure. . . . Mr. O’Brien could have
          filed a motion to suppress the shotgun and bullets
          which was the items that was seized in the condo
          from a warrantless search. These items the
          government used in trial to paint a picture of guilt
          against Mr. Vereen. . . . Mr. O’Brien could have
          filed a motion for a pre-trial exclusionary hearing
          for illegally obtained evidence.

    (Civ. Doc. # 8 at 3-4). Thus, it appears that Mr. Vereen is

    referring to the search of his apartment subsequent to his

    arrest,    where   law   enforcement   discovered    a   shotgun   and

    ammunition in a closet. (Crim. Doc. # 160 at 38:5-9).




                                     16
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 17 of 34 PageID 133




           “To obtain relief where an ineffective assistance claim

    is based on trial counsel’s failure to file a timely motion

    to    suppress,    a   petitioner must            prove   (1) that     counsel’s

    representation         fell       below     an     objective       standard      of

    reasonableness,        (2)    that    the      Fourth     Amendment     claim    is

    meritorious, and (3) that there is a reasonable probability

    that    the   verdict      would     have      been   different       absent    the

    excludable evidence.” Mims v. United States, Nos. 11-20016-

    CV-MARTINEZ, 08-21080-CR-MARTINEZ, 2011 WL 13267084, at *3

    (S.D. Fla. Dec. 30, 2011) (citing Zakrzewski v. McDonough,

    455 F.3d 1254, 1260 (11th Cir. 2006)).

           The Fourth Amendment prohibits “unreasonable searches

    and seizures.” U.S. Const. amend. IV. “Warrantless searches

    are    ‘per   se   unreasonable           under    the    Fourth   Amendment,’”

    although there are exceptions to this rule. Fuqua v. Turner,

    996 F.3d 1140, 1151 (11th Cir. 2021) (quoting Katz v. United

    States, 389 U.S. 347, 357 (1967)) (emphasis omitted). “[O]ne

    of     the    specifically          established          exceptions     to      the

    requirements of both a warrant and probable cause is a search

    that is conducted pursuant to consent.” United States v.

    Freyre-Lazaro,         3   F.3d     1496,      1500-01     (11th    Cir.     1993)

    (citation omitted). “A third party with common authority over

    the premises [or effects] sought to be searched may provide


                                              17
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 18 of 34 PageID 134




    such consent. . . . Common authority is based upon mutual use

    of   property   by   persons generally    having   joint access    or

    control.” United States v. Acosta, 807 F. Supp. 2d 1154, 1177

    (N.D. Ga. 2011) (quoting United States v. Aghedo, 159 F.3d

    308, 310 (7th Cir. 1998)).

          To the extent Mr. Vereen claims that law enforcement

    committed the search without the consent of an individual who

    resides in the same complex as him or works at said complex

    (Ms. Gonzales), this argument is without merit. Even assuming

    Ms. Gonzales could refuse the search of the apartment, there

    is no allegation she did so. (Civ. Doc. ## 1; 8). Insofar as

    Mr. Vereen claims law enforcement did not obtain the consent

    of his girlfriend, Ms. Santiago, to perform a search of the

    apartment, at trial, law enforcement testified that they

    obtained permission to search the apartment. (Crim. Doc. 160

    at 37:11-13). Ms. Santiago lived with him at the apartment,

    and she therefore properly consented to a search of the home.

    (Id. at 33:16-21; Crim. Doc. # 137 at ¶ 9 (“Ms. Santiago gave

    consent for the officers to search the apartment.”)); see

    United States v. Utley, No. 12-20160, 2012 WL 5897135, at *1-

    2 (E.D. Mich. Nov. 21, 2012) (holding that the defendant’s

    girlfriend could consent to the search of the apartment they

    cohabitated). Mr. Vereen provides no factual support for his


                                     18
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 19 of 34 PageID 135




    allegation that the officers did not obtain such consent.

    (Civ. Doc. ## 1; 8). Nor does he allege that Ms. Santiago’s

    consent was unknowing or involuntary. (Civ. Doc. ## 1; 8).

    Additionally, Mr. O’Brien stated in his affidavit that he

    chose not to file a motion to suppress because Mr. Vereen did

    not ask him to, and because “it would have been a frivolous

    motion.” (Civ. Doc. # 6-1 at 5).

          Therefore, Mr. Vereen has not demonstrated that Mr.

    O’Brien    was   ineffective      in    failing    to     file   a   motion    to

    suppress the fruits of this search. See Jackson v. United

    States, Nos. 16-00182-WS, 14-00057-WS-N, 2018 WL 3901311, at

    *6 (S.D. Ala. July 24, 2018) (“From this description of the

    traffic stop, it does not appear that a motion to suppress,

    challenging      the   legality    of       the   stop,    would     have   been

    successful. Counsel is not constitutionally deficient for

    failing to preserve or argue a meritless claim.”); see also

    McIntyre v. United States, Nos. 7:12-cv-08017-LSC-RRA, 7:09-

    cr-0174-LSC-RRA, 2014 WL 6239702, at *5 (N.D. Ala. Nov. 13,

    2014) (“McIntyre’s attorney states that she chose not to file

    a motion to suppress because any such motion would fail. . .

    .   This   Court   can   find     no    reason     to   disagree     with     her

    assessment, and thus will not second-guess her decision not

    to file a motion to suppress.”).


                                           19
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 20 of 34 PageID 136




           Even so, the Court finds that no prejudice resulted from

    the shotgun and ammunition being introduced at trial. Indeed,

    the basis of the indictment and conviction was the firearm he

    obtained from the mailbox. (Crim. Doc. # 1). This firearm was

    recovered by law enforcement prior to the search of Mr.

    Vereen’s apartment. (Crim. Doc. # 156 at 147:22-148:2; Crim.

    Doc. 160 at 37:11-38:9). Mr. Vereen was not charged for

    possession of either the shotgun or the ammunition discovered

    in his apartment closet.               (Crim. Doc. # 1). Nor did the

    government spend significant time discussing it at trial.

    (Crim. Doc. # 160 at 38:5-39:1). Accordingly, the Motion is

    denied as to the third ground. See Hayes v. United States,

    No. 8:17-cv-609-RAL-AAS, 2017 WL 4476967, at *4 (M.D. Fla.

    Oct.   6,   2017)     (denying     a    Section   2255   motion    based   on

    ineffective assistance of counsel for failure to file a motion

    to suppress where “[t]here is no reasonable probability that

    the outcome of the case would have been different if his

    counsel had argued to suppress” the evidence at issue).

           D.   Ground Four

           Next, Mr. Vereen argues Mr. O’Brien was ineffective

    because “he failed to investigate and produce[] witnesses I

    informed    him   I    had   for   my    defense.   He   also     failed   to

    investigate my ACCA status prior to trial.” (Civ. Doc. # 1 at


                                            20
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 21 of 34 PageID 137




    8). Although Mr. Vereen provides additional information in

    his reply, this ground is conclusory in that it neither lists

    the witnesses Mr. O’Brien should have produced, nor provides

    a basis for their introduction. (Id.). Nor does it provide a

    basis    for   Mr.   O’Brien    to   have   further   investigated        Mr.

    Vereen’s    “ACCA    status.”    (Id.).     The   Court   will    begin   by

    addressing     the   failure    to   introduce    witnesses      at   trial,

    followed by Mr. Vereen’s status as an armed career criminal.

            In his reply, Mr. Vereen contends Mr. O’Brien should

    have introduced two witnesses at trial: Ms. Santiago and Ms.

    Gonzales. (Civ. Doc. # 8 at 3). Mr. Vereen contends Ms.

    Santiago “could have testified in [his] defense that [Mr.

    Vereen] never possessed any firearms around her or his kids.”

    (Id.). Mr. Vereen avers Ms. Gonzales “could have proven to a

    jury that the police did not get a legal search warrant signed

    by her. They never even spoke to her.” (Id. at 4).

            As to Ms. Santiago, Mr. O’Brien stated in his affidavit

    that he did not call her as a witness “because as an officer

    of the court, I cannot suborn perjury.” (Civ. Doc. # 6-1 at

    5). Indeed, in a November 1, 2016, letter sent by Mr. O’Brien

    to Mr. Vereen, he wrote:

            As we have discussed, if you testify that you were
            in fear of Mr. Hubbert you will face an onslaught
            of rebuttal testimony that may show you were the


                                         21
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 22 of 34 PageID 138




          aggressor, you possessed a shot gun and ammunition,
          you ordered your girlfriend to lie about being
          raped by Mr. Hubbert and you possessed crack
          cocaine.

    (Civ. Doc. # 6-4 at 1 (emphasis added)). And, at trial -

    outside the jury’s presence – the United States explained:

          MS. ADAMS: . . . Additionally I believe we both
          have a mutual concern about one potential witness
          and her need for counsel and that would be Giselle
          Santiago, who I don’t believe at this point either
          of us intend to call. However, we can foresee a
          situation where we would call her in rebuttal, in
          which case I believe both counsel agree she would
          require counsel.

          * * *

          Giselle Santiago is one of the defendant’s
          paramours. She has a residence that she shared with
          the defendant from which the defendant exited prior
          to getting the firearm. . . . After he got the
          firearm, she gave consent for [a] search of the
          apartment where they found an additional firearm,
          some ammunition, which she said did not belong to
          her. She since has given multiple statements to law
          enforcement, at times indicating that Mr. Vereen
          knew nothing about the firearms, things of that
          nature, but also that Mr. Vereen had forced her to
          tell this story about his lack of knowledge of the
          firearms, specifically he made the story up, he
          wanted her to tell it, that sort of thing. So at
          this point she’s alternated, stating sometimes that
          law enforcement had forced her, pressured her to
          make incriminating statements about Mr. Vereen, but
          also Mr. Vereen had forced her, pressured her to
          make those statements.

    (Crim. Doc. # 156 at 6:22-7:3, 72:14-73:10 (emphases added)).

          Counsel   is   not   ineffective   for   making   the   tactical

    decision to not call a witness who would perjure herself. See


                                      22
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 23 of 34 PageID 139




    Place v. United States, No. 09-10152-NMG, 2014 WL 2803740, at

    *3 (D. Mass. June 20, 2014) (“The decision to call a witness

    is ‘almost always strategic’ and a petitioner is therefore

    unlikely to overcome the strong presumption that declining to

    call   the   witness   was   ‘sound   trial   strategy.’   (citation

    omitted)). Mr. Vereen offers no factual support countering

    Mr. O’Brien’s affidavit discussing Ms. Santiago’s testimony.

    (Civ. Doc. ## 1; 8). And, the testimony Mr. Vereen proposes

    Ms. Santiago should have made – that is, stating that she had

    never seen Mr. Vereen with a firearm, would not counter the

    strong evidence presented at trial that Mr. Vereen indeed did

    obtain the firearm from the mailbox. (Civ. Doc # 8 at 3).

           Therefore, Mr. O’Brien was not ineffective for failing

    to call Ms. Santiago as a witness. See Rowls, 2013 WL 5781575,

    at *7 (denying a Section 2255 based on counsel’s failure to

    obtain witnesses for trial); see also Santeyan v. Lewis, 87

    F.3d 1322, 1322 (9th Cir. 1996) (“Here, Santeyan contends

    that counsel’s performance was deficient for failing to call

    his brother as a witness in order to contradict the officers’

    testimony regarding their prior contact with Santeyan. We

    disagree because Santeyan provides no affidavit from his

    brother outlining his testimony regarding the prior contact




                                     23
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 24 of 34 PageID 140




    with the officers and the decision to call a witness rests

    within the sound discretion of counsel.”).

          Regarding    Ms.   Gonzales,     as    the   Court    previously

    explained, law enforcement did not need her consent to search

    Mr. Vereen and Ms. Santiago’s apartment. 2 Accordingly, the

    testimony    Mr.   Vereen   contends   Ms.    Gonzales     would   have

    proffered – that “the police did not get a legal search

    warrant signed by her” – is irrelevant and would not have

    affected the outcome of the case. (Civ. Doc. # 8 at 4). Thus,

    Mr. Vereen cannot show prejudice from the failure to call Ms.

    Gonzales as a witness, and the Motion is denied as to this

    argument as well. See United States v. Hurtado, Nos. 2:08-

    CR-00102-KJD-LRL, 2:10-CV-01937-KJD-LRL, 2013 WL 2405224, at

    *2 (D. Nev. May 31, 2013) (“In his motion, Movant fails to

    identify a single witness who could create a potential alibi

    or offer any exculpatory testimony. Therefore these decisions



    2. In one part of Mr. Vereen’s reply, he appears to refer to
    Ms. Gonzales, as opposed to Ms. Santiago, as his girlfriend.
    (Civ. Doc. # 8 at 3). However, he still states that Ms.
    Santiago was the individual “who lived in [his] condo.” (Id.).
    Both at trial and in the PSR, Ms. Santiago is the individual
    referred to as Mr. Vereen’s girlfriend. (Crim. Doc. # 156 at
    72:14-18; Crim. Doc. # 137 at ¶ 9 (“After taking the defendant
    into custody, his girlfriend, Giselle Santiago, exited the
    apartment and began talking to the officers.”)). Mr. Vereen
    did not object to that factual statement in the PSR prior to
    or at sentencing. (Crim. Doc. ## 161; 162).


                                     24
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 25 of 34 PageID 141




    by trial counsel are assumed to be reasonable and strategic

    and are ‘virtually unchallengeable.’” (citation omitted));

    see also Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995)

    (en banc) (“Which witnesses, if any, to call, and when to

    call them, is the epitome of a strategic decision, and it is

    one that we will seldom, if ever, second guess.”).

            Turning to Mr. O’Brien’s alleged failure “to investigate

    [Mr.    Vereen’s]   ACCA   status    prior    to   trial,”   Mr.   Vereen

    contends that O’Brien should have submitted the issue of

    whether his offenses qualified under the ACCA to the jury.

    (Civ. Doc. # 1 at 8; Civ. Doc. # 8 at 15). However, Mr.

    Vereen’s qualifying for an ACCA enhancement was an issue

    resolved in his direct appeal. (Crim. Doc. # 168 at 2). There,

    after    briefing   and    oral   argument,    the   Eleventh      Circuit

    affirmed, holding: “With two prior convictions for Florida

    aggravated battery, and one prior conviction for Florida

    felony battery, [Mr.] Vereen had the requisite ACCA predicate

    offenses to qualify as a career offender.” (Id. at 28-30).

            Because of this alone, Mr. Vereen’s argument fails. See

    Armendaiz v. United States, Nos. 8:13-cv-320-WJC-TBM, 8:10-

    cr-252-WJC-TBM, 2013 WL 935776, at *2 (M.D. Fla. Mar. 11,

    2013) (“Counsel cannot be labeled ineffective for failing to

    raise issues which have no merit.”); see also Orange v. United


                                        25
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 26 of 34 PageID 142




    States, Nos. 5:14-cv-108, 5:11-cr-7, 2015 WL 10766862, at *3

    (S.D. Ga. Oct. 23, 2015) (“Once a matter has been decided

    adversely to a defendant on direct appeal, it cannot be re-

    litigated in a collateral attack under [S]ection 2255, unless

    there has been an intervening change in the law.”), report

    and recommendation adopted, Nos. 5:14-cv-108, 5:11-cr-7, 2016

    WL 2354915 (S.D. Ga. May 3, 2016).

          Regardless, Mr. O’Brien did not ultimately represent Mr.

    Vereen at sentencing – instead, Mr. Vereen’s sixth attorney,

    Mr. Kerr, did so. (Crim. Doc. # 145-2 at 1). And, Mr. Kerr

    zealously objected to the ACCA enhancement – both in his

    sentencing memorandum and at sentencing. (Crim. Doc. # 139 at

    1-17; Crim. Doc. # 161 at 6:17-21). Still, the Court overruled

    his objection. (Crim. Doc. # 162 at 19:9-11, 21:15-17, 33:17-

    18, 35:4-8). Accordingly, the Motion is denied as to this

    ground as well. See Mitchell v. United States, Nos. 5:16-CR-

    7-BO-2, 5:18-CV-301-BO, 2018 WL 4924010, at *2 (E.D.N.C. Oct.

    9, 2018) (“But counsel did object at sentencing to the drug

    weight, noting that the defense and the government both shared

    the same objection. . . . Judge Fox then overruled the joint

    objection. . . . It is clear that counsel’s conduct was

    ‘within the wide range of reasonable professional assistance’

    and   did   not    fall   ‘below        an   objective   standard   of


                                       26
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 27 of 34 PageID 143




    reasonableness. . . . Thus, petitioner’s [] claim must be

    dismissed.” (citations omitted)).

          E.   Other Grounds

          Throughout his reply, Mr. Vereen includes a number of

    additional arguments related to his claim for ineffective

    assistance of counsel that were not specifically raised in

    his   initial   Section   2255   motion.   (Civ.   Doc.   #   8).   Even

    assuming that these new arguments are timely, they are without

    both factual support and merit.

          First, Mr. Vereen contends Mr. O’Brien was ineffective

    because he failed to object to trial testimony stating Mr.

    Vereen reached for the firearm in his back pocket after being

    approached by law enforcement. (Id. at 6). Mr. Vereen also

    argues he was prejudiced when Mr. O’Brien did not object to

    “[h]ow Mr. Vereen came out his home to his mailbox. . . . Mr.

    Vereen didn’t break a law by going to his mailbox.” (Id. at

    8). However, Mr. Vereen cannot show prejudice because his

    reaching for the firearm was not an element of the crime, was

    not discussed at length, and did not affect the outcome of

    the case. (Crim. Doc. ## 156; 160). Nor does Mr. Vereen

    provide which objection Mr. O’Brien could or should have made.

    (Civ. Doc. ## 1;8). And, Mr. Vereen was not on trial for

    walking to his mailbox, and he does not provide what purported


                                      27
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 28 of 34 PageID 144




    objection Mr. O’Brien should have made in this regard either.

    (Civ. Doc. # 8 at 8). The Motion is denied as to this ground.

          Next,     Mr.   Vereen     contends   that    Mr.   O’Brien   was

    ineffective because “no evidence was presented at trial of

    Mr. Vereen doing nothing but trying to report a lost firearm.”

    (Civ. Doc. # 8 at 7). However, this is belied by the record.

    Indeed, at trial Mr. Vereen testified:

          I looked in [the mailbox] and I seen the gun. When
          I seen this gun, I’m like, wow. There’s a gun in my
          mailbox. I looked to my left and seen my security
          gate is wide open. When I seen my security gate
          open, the first thing comes to my mind is, wow, I’m
          in trouble. This is crazy. What can you do? It’s a
          gun in your mailbox. I grabbed it out. When I take
          it out, I grab it by the tip of my fingers. I look
          at it. I pulled it down.

          I started to walk to my condo. Before I walked to
          my condo, I’m thinking, I got these kids running
          around here. I don’t want my kids to see me with a
          gun in my hand. So I take it and put it in my back
          pocket.

          Now, my intention is to take this gun and report it
          to the police. When I walked across the street --
          as soon as I walked across the street, the police
          come from everywhere. I see police running down the
          street. I’m like, whoa. I put my hands up
          immediately.

          When they get to me, I tell them I found this in my
          mailbox. I was trying to report it. . . . Pretty
          much all I was trying to do was report this firearm.

    (Crim.   Doc.    #    160   at   9:19-10-11:20     (emphases   added)).

    Accordingly, this was presented to the jury, and Mr. Vereen



                                        28
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 29 of 34 PageID 145




    cites to no other concrete evidence that could have been

    introduced corroborating his testimony. (Id.; Civ. Doc. # 8).

    Thus, the Motion is denied as to this ground. See Barlow v.

    United States, Nos. 12-00268-CG-B, 14-00233-CG-B, 2017 WL

    903477, at *5 (S.D. Ala. Jan. 25, 2017) (“This claim is belied

    by   the   record    and accordingly,      must    fail.”), report   and

    recommendation adopted, Nos. 12-000268-CG-B, 14-0233-CG-B,

    2017 WL 855889 (S.D. Ala. Mar. 2, 2017).

          Next,    Mr.    Vereen   refers     to   a   possible   entrapment

    defense. (Civ. Doc. # 8 at 7 (“This firearm was unlawfully

    put in Mr. Vereen’s mailbox and the police left it there for

    several hours to unlawfully entrap Mr. Vereen into breaking

    the law.”)). However, this argument is conclusory. Mr. Vereen

    offers no proof that law enforcement placed the firearm in

    the mailbox or induced him to take it. (Civ. Doc. ## 1; 8).

    Thus, the Motion is denied as to this ground. See Solomon v.

    United States, Nos. 1:10-CR-376-RWS-CCH, No. 1:11-CV-4463-

    RWS-CCH, 2012 WL 1900138, at *3-4 (N.D. Ga. May 2, 2012)

    (“Because the facts do not support an entrapment defense,

    Movant     cannot    demonstrate   that   he was    prejudiced by    any

    failure by counsel to investigate such a defense.”).

          Next, Mr. Vereen briefly contends that Mr. O’Brien “did

    not question the witnesses the government brought forth in


                                        29
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 30 of 34 PageID 146




    trial.” (Civ. Doc. # 8 at 7-9). Again, this is belied by the

    record. Mr. O’Brien did in fact cross examine most of the

    witnesses brought by the government. (Crim. Doc. # 156 at

    137:11-138:16,        151:7-155:13,      156:12-16,      165:12-170:10,

    176:19-177:7). And, even so, the decision to cross-examine a

    witness or how to do so is a strategic one. See United States

    v. Dormer, Nos. 02-40157-JAR, 10-4026-JAR, 2011 WL 830536, at

    *6 (D. Kan. Mar. 2, 2011) (“Dormer fails to cite any legal

    authority     distinguishing     the   decision    to   cross-examine    a

    witness from tactical decisions such as deciding not to cross-

    examine a witness, deciding what questions to use in cross-

    examining a witness, and whether to call a witness. If an

    attorney is presumed reasonable in his decision not to cross-

    examine a witness.” (footnote omitted)). Accordingly, the

    Motion is denied as to this ground. See United States v.

    Dominguez, Nos. CR 11-00506(10) LEK, CV 17-00175 LEK-RLP,

    2018 WL 10809369, at *8 (D. Haw. June 29, 2018) (“Mr. Hamar’s

    decision not to cross-examine him fell ‘within the wide range

    of   reasonable      professional   assistance     or   what   ‘might   be

    considered sound trial strategy.’” (citation omitted)).

          Next,    Mr.    Vereen   argues:   “[Mr.    O’Brien’s]   affidavit

    shows only meeting with Mr. Vereen one time before trial.

    That wasn’t enough time to properly defend Mr. Vereen or


                                        30
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 31 of 34 PageID 147




    prepare      him   for      trial.”   (Civ.    Doc.   #    8    at   8).   In   his

    affidavit, Mr. O’Brien explains that he was appointed to

    represent Mr. Vereen on September 12, 2016, less than two

    months prior to trial. (Doc. # 7-1 at 5). Mr. O’Brien held a

    conference with Mr. Vereen on October 26, 2016, and he “spent

    a significant amount of time researching the legal issues

    that [Mr. Vereen] raised and provided [said] information to

    [Mr. Vereen].” (Id.). Given that Mr. Vereen does not explain

    how   this    singular       meeting prejudiced        him,     or what     other

    discussions should have been had prior to trial, the Motion

    is denied as to this ground. See Gibbs v. United States, Nos.

    18-21238-CIV-GAYLES, 16-20050-CR-GAYLES, 2018 WL 11247748, at

    *4    (S.D.    Fla.      June   4,    2018)    (“[C]onclusory         claims    of

    ineffective assistance do not support a Strickland claim”),

    report     and       recommendation      adopted,         No.    18-21-238-CIV-

    GAYLES/WHITE, 2018 WL 11247750 (S.D. Fla. June 26, 2018).

           Next, Mr. Vereen contends that Mr. O’Brien “should have

    brought [him] back before the Magistrate Judge to make [a]

    record[]      that    Mr.    Vereen was       not   in knowing       possession.

    Without that being corrected it allowed the government to

    pursue trial.” (Civ. Doc. # 8 at 19). However, Mr. Vereen

    provides      no     basis      for   this      constituting         ineffective

    assistance of counsel, and the Court finds that correcting


                                            31
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 32 of 34 PageID 148




    this alleged error would not have impacted the outcome of the

    case. (Civ. Doc. ## 1; 8). Indeed, the United States could

    have proceeded with trial either way. See United States v.

    Moody, 778 F.2d 1380, 1385-86 (9th Cir. 1985) (“There is no

    constitutional right to a plea bargain, and the decision

    whether to offer a plea bargain is a matter of prosecutorial

    discretion.”). Thus, the Motion is denied as to this ground.

          Lastly,   in   the    notice   of    supplemental      claims   filed

    separately from his reply, Mr. Vereen argues he was prejudiced

    by Mr. O’Brien’s decision to argue his claim for “innocent

    transitory possession” as an affirmative defense at trial, as

    opposed to in a pre-trial motion. (Civ. Doc. # 9 at 3). Mr.

    Vereen contends “[if] Mr. O’Brien had discussed this with the

    court[] prior to trial Mr. Vereen would’ve known not to use

    the requested affirmative defense as his theory of defense.”

    (Id.). However, Mr. Vereen does not explain how raising this

    affirmative defense at trial was prejudicial, nor does he

    state what motion Mr. O’Brien should have filed, or how such

    motion would impact the outcome of the case. (Id.). Therefore,

    the Motion is denied as to this ground as well.

    III. Evidentiary Hearing

          Because the Court was readily able to determine that Mr.

    Vereen’s   claims    lack    merit,       no   evidentiary    hearing    is


                                         32
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 33 of 34 PageID 149




    required.    See    28    U.S.C.    §    2255(b)      (providing     that    an

    evidentiary hearing is not required when “the motion and the

    files and records of the case conclusively show that the

    prisoner is entitled to no relief”); see also Hernandez v.

    United States, 778 F.3d 1230, 1232-33 (11th Cir. 2015) (“To

    establish that he is entitled to an evidentiary hearing,

    Hernandez had to allege facts that would prove both that his

    counsel performed deficiently and that he was prejudiced by

    his counsel’s deficient performance.”).

    IV.   Certificate of Appealability and Leave to Appeal In
          Forma Pauperis Denied

          The   Court        declines   to       issue    a   certificate        of

    appealability      because    Mr.   Vereen      has    failed   to    make    a

    substantial showing of the denial of a constitutional right

    as required by 28 U.S.C. § 2253(c)(2). Nor will the Court

    authorize Mr. Vereen to proceed on appeal in forma pauperis

    because such an appeal would not be taken in good faith. See

    28 U.S.C. § 1915(a)(3). Mr. Vereen shall be required to pay

    the full amount of the appellate filing fee pursuant to

    Section 1915(b)(1) and (2).




                                            33
Case 8:21-cv-00511-VMC-JSS Document 11 Filed 07/26/21 Page 34 of 34 PageID 150




          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

          Ernest Vereen, Jr.’s pro se 28 U.S.C. § 2255 Motion to

    Vacate, Set Aside, or Correct Sentence (Civ. Doc. # 1; Crim.

    Doc. # 175) is DENIED. The Clerk is directed to enter judgment

    for the United States of America and to close this case.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    26th day of July, 2021.




                                     34
